DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 15 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13-15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (2002/0036569).
Claim 1, Martin discloses an organism monitoring device (10, Fig. 1b) comprising: 
a housing (11, Fig. 1b) configured to be physically associated with an organism (3, Fig. 1a) to be monitored; 
an antenna coupled with the housing (see P[0095]… An antenna (not shown in the cross-section of FIG. 1b) comprising, for example, a patch or a short flying lead is preferably also provided, although the circuitry may radiate sufficiently without a dedicated antenna. Where a flying lead is employed this may form one arm of a dipole…, and see antenna 28, Fig. 2); 
signal generation circuitry (22 and 26, Fig. 2) coupled with the housing and comprising: 
an oscillator (oscillator 400, Fig. 4) configured to generate an oscillation signal (406, Fig. 4); and 
an output node (406, Fig. 4) configured to output the oscillation signal externally of the signal generation circuitry; 
impedance matching circuitry (404. Fig. 4 and see P[0112]… Mixer 404 preferably incorporates a buffer and impedance matching circuitry to optimise its coupling to antenna 28….) coupled with the housing, the antenna and the signal generation circuitry, and wherein the impedance matching circuitry is configured to match an impedance of the output of the signal generation circuitry and an impedance of an input of the antenna, and wherein the impedance matching circuitry is further configured to receive the oscillation signal from the output of the signal generation circuitry and to provide the oscillation signal to the input of the antenna; and 
wherein the antenna (antenna 28, Fig. 4) is configured to emit a wireless signal externally of the organism monitoring device as a result of the provision of the oscillation signal to the input of the antenna.
Claim 2, Martin discloses the monitoring device of claim 1 wherein the housing is physically attached to the organism during the emission of the wireless signal from the antenna (see Fig. 1a, example, the device is attached to a cat).
Claim 3, Martin discloses the monitoring device of claim 1 wherein the impedance matching circuitry is configured to increase an amount of power transfer between the signal generation circuitry and the antenna compared with an amount of power transfer in an absence of the impedance matching circuitry (inherent limitation because the impedance matching circuitry optimize output signal to the antenna 28, see P[0112]… impedance matching circuitry to optimise its coupling to antenna….).
Claim 4, Martin discloses the monitoring device of claim 1 wherein the impedance matching circuitry is configured to maximize power transfer between the signal generation circuitry and the antenna (see P[0112]…impedance matching circuitry to optimise its coupling to antenna 28….).
Claims 13-15, and 18 are rejected as above since the elements and limitations are similar.
Claim 19, Martin discloses the method of claim 13 further comprising selectively (switch 22 output power 410, see Fig. 2 and P[0097]… switch 22 to apply power from battery 24 to spread spectrum transmitter 26, which then radiates on antenna 28…) providing electrical energy to the oscillator to selectively generate the oscillation signal (power 410, Fig. 4 is provide to the oscillator 400 and the Mixer 404).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (2002/0036569) in view of Richley et al. (2015/0375041).
Martin discloses further comprising a battery (battery 12, Fig. 1b) coupled with the housing. Thus, Martin discloses the invention substantially as claimed, but does not disclose a charge pump regulator that is configured to increase a voltage of electrical energy received from the battery and to output the electrical energy having the increased voltage to the antenna.
In the same field of endeavor, Richley discloses a charge pump regulator (214 and 216, Fig. 3A) that is configured to increase a voltage of electrical energy received from the battery (202, Fig. 3A) and to output the electrical energy having the increased voltage to the antenna (see P[0091].. the output of the charge pump 214 may be smoothed by an output capacitor. The voltage regulator 216 may be a resistor in series with one or more diodes to provide a stable voltage, e.g. 3.3 volts. The regulated power may be supplied to the baseband pulse generator 302 and the oscillator 304….)
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the monitoring device of Martin with a charge pump and a voltage regulator of Richley, as taught by Richley to increase a supplied battery voltage and provide a stable voltage to the oscillator to achieve higher and stable output signal to the antenna.

Claim(s) 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (2002/0036569) in view of Chow (2013/0253612).
Martin discloses the claimed invention except that the impedance matching circuitry comprises an inductor coupled with an output node of the signal generation circuitry and the antenna and a capacitor coupled to the output node and ground instead of any impedance matching circuitry. Chow shows that the impedance matching circuitry (110’, Fig. 16) comprises an inductor (inductor 1619) coupled with an output node of the signal generation circuitry and the antenna (109) and a capacitor (1620) coupled to the output node and ground is an equivalent structure known in the art (see P[0144]… The matching network 110' may be in a variety of matching configurations, such as a Pi configuration, T configuration, L configuration, or any other type of matching network configuration…). Therefore, because these two impedance matching circuitry were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the impedance matching circuitry comprises an inductor coupled with an output node of the signal generation circuitry and the antenna and a capacitor coupled to the output node and ground for any impedance matching circuitry.

7.	Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (2002/0036569).
	Martin discloses the claimed invention except for wherein the housing has a volume of 85 mm3 or less and has a weight of 165 mg or less. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the housing has a volume of 85 mm3 or less and has a weight of 165 mg or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Allowable Subject Matter
Claims 5, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones, II (9,055733) and Elliott (2006/0044134) disclose an organism monitoring device comprising: a housing configured to be physically associated with an organism to be monitored; an antenna coupled with the housing; signal generation circuitry coupled with the housing; and wherein the antenna is configured to emit a wireless signal externally of the organism monitoring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        12/2/22